                        Case 3:20-mj-02193-MAT Document 1 Filed 04/09/20 Page 1 of 2
AO 442 (REV. 12/85)




                              UNITED STATES DISTRICT COURT
                                                                                                            FILED
                                                                                                          04/09/2020
                               WESTERN DISTRICT OF TEXAS, EL PASO DIVISION                         Clerk, U.S. District Court
                                                                                                   Western District of Texas


                                                                                                  By:
                                                                                                                                Deputy




USA                                                              §
                                                                 § CRIMINAL COMPLAINT
vs.                                                              § CASE NUMBER: EP:20-M -02193(1) - MAT
                                                                 §
(1) MARGARITO RAMIREZ-LEDEZMA                                    §


                I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April 07, 2020 in El Paso county, in the WESTERN DISTRICT OF TEXAS defendant

did, being an alien to the United States, enter, attempt to enter, or was found in the United States after having been

previously excluded, deported, or removed from the United States without receiving permission to reapply for admission

to the United States from the Attorney General of the United States and the Secretary of Homeland Security, the

successor pursuant to Title 6, United States Code, Sections 202(3), 202(4), and 557



in violation of Title               8               United States Code, Section(s)       1326

.

                I further state that I am a Border Patrol Agent and that this complaint is based on the following facts: "The

DEFENDANT, Margarito RAMIREZ-Ledezma, an alien to the United States and a citizen of Mexico was found attempting to

conceal himself in an area approximately 3 miles east of the Ysleta Port of Entry, in El Paso, Texas, which is in the

Continued on the attached sheet and made a part of hereof.




Sworn to before me and subscribed in my presence,                               /s/ NAVARRO, JOSE
                                                                                Signature of Complainant
                                                                                Border Patrol Agent


04/09/2020                                                                 at   EL PASO, Texas
File Date                                                                       City and State



MIGUEL A. TORRES                                                                ______________________________
UNITED STATES MAGISTRATE JUDGE                                                  Signature of Judicial Officer
                  Case 3:20-mj-02193-MAT Document 1 Filed 04/09/20 Page 2 of 2
CONTINUATION OF CRIMINAL COMPLAINT - EP:20-M -02193(1)

WESTERN DISTRICT OF TEXAS

(1) MARGARITO RAMIREZ-LEDEZMA

FACTS   (CONTINUED)

Western District of Texas.      From statements made by the DEFENDANT to the arresting agent, the
DEFENDANT was determined to be a native and citizen of Mexico, without immigration documents allowing
him to be or remain in the United States legally. The Defendant has been previously removed from the
United States to Mexico on 03/23/2016 through Del Rio, Texas. The Defendant has not previously received
the expressed consent from the Attorney General of the United States or the Secretary of Homeland Security
to reapply for admission into the United States.

Because this affidavit is being submitted for the limited purpose of establishing probable cause as set forth
herein, I have not included each and every fact known to me concerning this investigation.

IMMIGRATION HISTORY:
The DEFENDANT has been granted 2 voluntary departure(s), the last on April 27, 2002, through EL PASO, TX
The DEFENDANT has been deported 6 time(s), the last one being to MEXICO on March 23, 2016, through DEL
RIO, TX, INTL BRIDGE


CRIMINAL HISTORY:
11/18/2002, Fillmore, Utah, Dangerous Drugs(F), CNV, One Year Imprisonment.
11/18/2002, Fillmore, Utah, Making False Report(M), CNV, One Year Jail (con).
09/13/2007, Avondale, Arizona, Possession of Drug Paraphernalia(F), CNV, 18 Months Probation.
05/15/2008, Phoenix, Arizona, Theft - Theft-Means of Transportation (Felony)(F), CNV, 3 Years 6 Months.
04/05/2013, Las Cruces, New Mexico, 1326 Reentry After Deportation(F), CNV, 8 Months.
10/07/2015, Las Cruces, New Mexico, 1326 Reenty After Deportation(F), CNV, 12 Months 1 Day.
04/12/2017, Deming, NM, 1326 Reenty After Deportation(F), CNV, Sentenced: 37 months, supervised
release: 36 months expires 02/24/2023..
